Electronically Filed
                                                       Supreme Court
                                                       SCWC-30059
                                                       27-MAR-2014
                                                       12:40 PM


                           SCWC-30059

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                               vs.

         CLARENCE STONE, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (ICA NO. 30059; CASE NOS. 2DTA-08-00722; 2DTA-08-01628;
                 2DTC-08-011610; 2DTC-09-009261)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Nakasone, assigned by reason of vacancy)

          Upon consideration of the Motion for Reconsideration
(motion) filed on March 10, 2014 by Petitioner/Defendant-
Appellant Clarence Stone, and the records and files herein,
          IT IS HEREBY ORDERED that the motion is denied.
          DATED: Honolulu, Hawai#i, March 27, 2014.
Hayden Aluli                         /s/ Mark E. Recktenwald
for petitioner
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Karen T. Nakasone